Citation Nr: 1703985	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert J. Levine, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1970, including service in the Republic of Vietnam from November 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2016 Travel Board hearing, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Effective April 1, 2013, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSION OF LAW

Effective April 1, 2013, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107, 5111 (West 2015); 38 C.F.R. §§ 3.102, 3.311, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a TDIU rating based on his service-connected disabilities, and primarily due to his service-connected posttraumatic stress disorder (PTSD) and hepatitis C.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  
In this case, the Veteran is service-connected for PTSD, hepatitis C, and tinnitus, for a combined schedular rating of 70 percent, effective from December 15, 2003, and a combined schedular rating of 80 percent, effective from May 21, 2013.  Accordingly, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran's occupational history includes working primarily as a pipefitter since 1978.  See, e.g., April 2004 VA PTSD examination.  His educational history includes an associate degree in business administration.  Id.; see also March 1976 VA Form 22-1990.  The Veteran was last gainfully employed in March 2013.  See May 2016 Travel Board hearing; see also May 2013 VA PTSD examination.  

The pertinent evidence of record includes a May 2012 Dr. L.L. Certification of Health Care Provider for Employee's Serious Health Condition (Family and Medical Leave Act) report that noted that hepatitis C can cause severe fatigue when there is a flare-up, and recommended rest at those times.  

A 2013 VA treatment record noted the Veteran was forced out of his job due to work conflicts with his supervisor.  

On May 2013 VA PTSD examination, the Veteran reported he left the work force because things were getting difficult.  He stated that irritability caused multiple problems with work functioning, including that he was afraid he would hurt someone.  He recalled several incidents with his supervisors.  The examiner noted that as a result of his anger, the Veteran continues to experience significant impairment in his ability to maintain employment and stated he left his work because he could not stand his co-workers or supervisors.  It was further explained that the Veteran's anger has continued to reduce his productivity and undermine his ability to maintain employment.  The examiner opined that the Veteran's symptoms are quite severe and cause very significant interference in multiple domains of his life.  It was further opined that the Veteran does not appear incapable of paid (sedentary) employment, although his workplace productivity and efficiency would likely be diminished if he returned to a workplace setting.  
On July 2013 VA hepatitis examination, the Veteran reported that his symptoms include daily fatigue, malaise, and arthralgia.  He reported he stopped working secondary to his fatigue.  It was noted that the fatigue prolongs his ability to complete tasks.  It was also noted that he was napping more frequently during the day.  

In a September 2013 VA addendum opinion, it was opined that the Veteran's symptom of daily fatigue was less likely than not solely attributed to his hepatitis C.  It was noted that he suffers from PTSD, and one of his symptoms was chronic sleep impairment, and therefore the examiner could not provide an opinion without resorting to mere speculation if the Veteran's daily fatigue was caused by his hepatitis C or his PTSD with chronic sleep impairment.  

At the May 2016 Travel Board hearing, the Veteran testified that he could not work because of his mental health and fatigue.  He testified he had prior physical altercations with his supervisor.  He also testified that he experiences fatigue with simply sitting.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, and primarily his PTSD and hepatitis C, prevent him from securing and following substantially gainful employment effective from April 1, 2013.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the May 2013 VA PTSD examiner opined that the Veteran's anger has reduced his productivity and undermined his ability to maintain employment, and that his symptoms were quite severe.  While the examiner also opined that the Veteran was capable of sedentary employment, the examiner explained that even with sedentary employment, the Veteran's workplace productivity and efficiency would likely be diminished if he returned to a workplace setting.  Thus, it is unclear based on the May 2013 VA PTSD examiner's opinion the extent to which the Veteran would be capable of sedentary employment based on his service-connected PTSD.  The Board also notes that there is no evidence the Veteran has any employment experience in sedentary employment as he has primarily been employed as a pipefitter since service.  

Additionally, while the September 2013 VA addendum opinion was that it was less likely than not the Veteran's daily fatigue was solely attributed to his hepatitis C, the examiner also opined that the Veteran's service-connected PTSD included symptomatology such as chronic sleep impairment.  Hence, whether the Veteran's daily fatigue is attributed to his hepatitis C or to his PTSD, it is attributable to a service-connected disability or disabilities.  The Board also finds it significant that there is evidence of record indicating that the Veteran's service-connected hepatitis C can cause severe fatigue.  See May 2012 Dr. L.L. Certification of Health Care Provider for Employee's Serious Health Condition (Family and Medical Leave Act) report.  Moreover, the Veteran has testified that he experiences fatigue with sitting.  The Veteran is competent to report on symptomatology that he experiences, and the Board has no reason to question his credibility whether he experiences daily fatigue and the severity of such fatigue.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from April 1, 2013.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Inasmuch as the Veteran ceased employment in March 2013, the Board has assigned an effective date of April 1, 2013, and no earlier, as the evidence indicates he was gainfully employed prior to that date.  See 38 U.S.C.A. § 5111(a) (West 2014); 38 C.F.R. § 3.31 (2015) (stating that payment of monetary benefits based on an award of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  Thus, the Veteran's appeal is granted, effective April 1, 2013.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from April 1, 2013.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


